145 S.E.2d 307 (1965)
266 N.C. 117
STATE
v.
Billy James POTTS.
No. 262.
Supreme Court of North Carolina.
December 15, 1965.
Atty. Gen. T. W. Bruton, Asst. Atty. Gen. James F. Bullock for the State.
Charles V. Bell, Charlotte, for defendant.
PER CURIAM.
Defendant, through his counsel, instead of preparing a case on appeal in accord with the Rules of this Court, merely brings forward the charge of the court below.
Defendant undertakes to assign as error the failure of the court below to charge the jury as to the meaning of "reasonable doubt." Defendant made no request that the court below define the phrase "reasonable doubt." Therefore, if *308 we had a valid case on appeal and an exception to the charge in this respect, it would be feckless. State v. Browder, 252 N.C. 35, 112 S.E.2d 728.
The defendant having failed to perfect his appeal within the time required, and having failed to file a proper case on appeal within the time required, on motion of the Attorney General that the judgments of the lower court be affirmed and the appeal dismissed, as provided by Rules 5, 17 and 19, Rules of Practice in the Supreme Court, 254 N.C. 786 et seq., the judgments entered below are affirmed and the appeal is dismissed.
Appeal dismissed.